1     GUTRIDE SAFIER LLP
      ADAM J. GUTRIDE (State Bar No. 181446)
2     SETH A. SAFIER (State Bar No. 197427)
      ANTHONY PATEK (State Bar No. 228964)
3     KRISTEN SIMPLICIO (State Bar No. 263291)
      100 Pine Street, Suite 1250
4     San Francisco, California 94111
      Telephone: (415) 639-9090
5     Facsimile: (415) 449-6469
      adam@gutridesafier.com
6     seth@gutridesafier.com
      anthony@gutridesafier.com
7     kristen@gutridesafier.com
8     THE EUREKA LAW FIRM
      UREKA E. IDSTROM (pro hac vice)
9     5605 Belinder Road
      Fairway, KS 66205
10    Telephone: (816) 665-3515
      uidstrom@eurekalaw.com
11
12
13                                UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                        SAN FRANCISCO DIVISION

16
17    JENNIFER ZIZUMBO, CHANDRA                        Case No. 3:18-cv-07213-JSW
      ZUNDEL, and ADRIANNE ORDAZ, on
18    behalf of themselves and all others similarly    STIPULATION AND [PROPOSED]
      situated,                                        ORDER EXTENDING TIME TO
19                                                     RESPOND TO DEFENDANT’S MOTION
                            Plaintiffs,                TO DISMISS AND MOTION TO
20                                                     STRIKE MOTION TO STRIKE CLASS
             v.                                        ALLEGATIONS AS MODIFIED
21
      UNILEVER UNITED STATES, INC., a
22    Delaware corporation,

23                          Defendant.

24
25
26
27
28
     STIPULATION EXTENDING TIME TO RESPOND TO DEFENDANT’S MTD AND MTS
     Case No. 3:18-cv-07213-JSW
      sf-3966410
1            Pursuant to Civil Local Rule 6-2(b), Plaintiffs Jennifer Zizumbo, Chandra Zundel, and
2     Adrianne Ordaz (“Plaintiffs”), on behalf of themselves and all others similarly situated, and
3     Defendant Unilever United States, Inc. (“Unilever”), through their undersigned counsel, hereby
4     stipulate as follows:
5            WHEREAS on December 4, 2018, the parties entered a stipulation, whereby Unilever
6     would file its responsive pleadings to the complaint by December 17, 2018 and Plaintiffs would
7     file their opposition by January 4, 2019 (ECF No. 9);
8            WHEREAS Unilever filed a Motion to Dismiss the Complaint and Motion to Strike Class
9     Allegations and a Request for Judicial Notice on December 17, 2018 (ECF Nos. 15-17), and
10    noticed the hearing for March 22, 2019, the earliest date on which both this Court and Unilever’s
11    counsel would be available;
12           WHEREAS, Plaintiffs’ counsel desires additional time to complete their opposition brief
13    due to the holidays;
14           WHEREAS, the parties have agreed that Plaintiffs’ time to respond to the Motion to
15    Dismiss the Complaint and Motion to Strike Class Allegations and Request for Judicial Notice
16    shall be extended from January 4, 2019 to January 11, 2019, and Defendants’ reply shall be due
17    on January 25, 2019;
18           WHEREAS the extension will not alter the date of the hearing or deadline;
19           IT IS HEREBY STIPULATED AND AGREED by the parties, through their counsel, that
20    pursuant to Local Rule 6-1(a), Plaintiffs’ time to respond to Unilever’s Motion to Dismiss the

21    Complaint and Motion to Strike Class Allegations and Request for Judicial Notice shall be
22    extended from January 4, 2019 to January 11, 2019, and Defendants’ reply shall be due on
23    January 25, 2019.
24
25
26
27
28
     STIPULATION EXTENDING TIME TO RESPOND TO DEFENDANT’S MTD AND MTS                                     1
     Case No. 3:18-cv-07213-JSW
1     Dated: December 19, 2018                     GUTRIDE & SAFIER LLP
2
3                                                  By:
                                                          KRISTEN SIMPLICIO
4
                                                          Attorneys for Plaintiffs
5
      Dated: December 19, 2018                     MORRISON & FOERSTER LLP
6
7
                                                   By:
8                                                         CLAUDIA M. VETESI
9                                                         Attorneys for Defendant
                                                          UNILEVER UNITED STATES, INC.
10
11                                         PROPOSED ORDER
12           Pursuant to Civil Local Rule 6-2(b), and GOOD CAUSE APPEARING THEREFOR, it

13    is therefore ORDERED that:

14           Plaintiffs’ time to respond to Unilever’s Motion to Dismiss the Complaint and Motion to

15    Strike Class Allegations and Request for Judicial Notice shall be extended from January 4, 2019
                                                                                   The hearing shall be set on
16    to January 11, 2019, and Defendants’ reply shall be due on January 25, 2019. May 3, 2019 at 9:00 a.m.

17           IT IS SO ORDERED.

18
      DATED: December 20, 2019
19                                         THE HONORABLE JEFFREY S. WHITE
20                                         UNITED STATES DISTRICT JUDGE

21
22
23
                                   ATTESTATION OF COMPLIANCE
24
             I, Kristen Simplicio, am the ECF user whose ID and password are being used to file this
25
      document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Claudia M. Vetesi
26
      concurred in this filing.
27
                                                                 /s/ Kristen Simplicio
28
     STIPULATION EXTENDING TIME TO RESPOND TO DEFENDANT’S MTD AND MTS                                   2
     Case No. 3:18-cv-07213-JSW
